Title: To James Madison from Levi Lincoln, 20 January 1811
From: Lincoln, Levi
To: Madison, James


Dear SirWorcester Jany. 20. 1811
I feel myself much honored by your favor & the Commission accompanying it, appointing me a successor to the late Judge Cushing. Among the various sensibilities, awakened on this occasion, I should express to you my anxiety, gratitude & encreased public devotedness, were it in my power to make the return called for by my sense of the obligation conferred. Yourself & my other friends did me but justice in believing, that, under the existing political circumstances of our country, a selfish & obstinate adherence to favorite private arrangements was not the most prominent feature of my character. The recollection of many of my friends can vouch for my yielding compliances. Be assured that such are now my sentiments that your wishes for the services of a citizen ought to influence with the authority of a public command where there is the ability to obey & that if my situation would permit the discharging the duties of a Judge I would hold the office at least for one or two years, untill, by looking around, you should be enabled to make a more permanent & satisfactory appointment. The difficulty of my sight although it has latterly so encreased as to compel me to abandon the use of pen & the examination of books & papers, which is indispensable to the office of a Judge yet it has become less formidable than I had apprehended & promises to yield to the hand of the skilful oculist when it shall have sufficiently progressed. Notwithstanding promptly declining or resigning (whichever term may be deemed most proper & respectful,) the office with which you have been pleased to honor me, was, in my own mind a matter of duty & necessity; yet from a possi[bi]lity that a second consultation with Dr. Smith, a Professor at Darthmouth Colledge [sic] & a successful & celebrated operator in cases of cataracts, might have changed my opinion if not the state of my sight I defered this answer. He was to have been in the Town of Boston last week, but failed. It ⟨wo⟩uld have been my pride to have shared with my political friends, the labors, troubles & even the odium which the firm & decisive measures called for by the present crisis may subject them to. It is mortifying to be separated from them when the situation of our country is peculiarly trying, difficult if not dangerous, calling for personal sacrifices, & the utmost efforts of all its friends. I feel a further regret lest the partiality expressed by the present appointment shall embarrass a subsequent selection.
I have been thus particular from a solicitude to satisfy those of the correctness of my conduct whose esteem & confidence I cannot too highly appreciate. With the highest Consideration Esteem & Friendship, I am most respectfully Your most Obdt.
Levi Lincoln
